DETAILED ACTION
Specification
The amendments to the title are acceptable (p. 2 of Applicant’s reply filed on June 15, 2021).

Response to Arguments
Applicant’s claim amendments and arguments in the reply filed on June 15, 2021 have been fully considered and are persuasive to the currently pending claims with respect to: 
		(i) an objections to the drawing, and
 		(ii) the previous 35 U.S.C. 112, second and fourth paragraph rejections
which are hereby withdrawn by the Examiner.  
	This application is now in condition for allowance.

Allowable Subject Matter
Claims 1-11 are pending and allowed.

Reasons for Allowability
The following is an examiner’s statement of reasons for allowance:
			The pump apparatus as claimed in independent Claim 1 including 
				“wherein the housing includes a shaft insertion hole, 
				when a pressure of the hydraulic oil in the discharge port is lower than a first predetermined pressure while the shaft is rotating, the bearing does 
				when the pressure of the hydraulic oil in the discharge port has increased to reach or exceed the first predetermined pressure, the hydraulic oil adjacent to a gap between the outer peripheral surface of the shaft and the shaft insertion hole applies a pressure to a first end face of the bearing so that the bearing axially moves relative to the housing until a second end face of the bearing abuts a stopper surface provided in the shaft insertion hole so that the pressure relief passage is in fluid communication with the adjacent hydraulic oil passage” is not shown or rendered over the prior art of record.  Claims 2-11 are further indicated as allowable subject matter by virtue of being dependent on independent Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746	
Wednesday June 30, 2021

/Mary Davis/Primary Examiner, Art Unit 3746